DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-16), drawn to a charcoal-infused towel product, in the reply filed on 04/23/2021 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.

Claim Objections
Claim 10 is objected to because of the following informalities: It is the Examiner's position that the terms "cotton-cellulose-charcoal yarn fibers" and "cotton yarn fibers" should instead be referred to instead as "cotton-cellulose-charcoal yarn" and "cotton yarn" respectively since a yarn as a whole is woven in a textile, not the individual fibers in a yarn. It is also suggested that the first recitation of "cotton yarn [fibers]” be sent to a new line in the claim to distinguish said cotton yarns which are part of the woven towel product from the process for producing the cotton-cellulose-charcoal yarns.  
Claim 11 is objected to because of the following informalities: It is the Examiner's position that the term "cotton yarn fibers" should instead be referred to instead as "cotton yarn" for consistency with parent Claim 10 and for the fact that a yarn as a whole is made from cotton fibers as recited in the claim. 
Appropriate correction is required.

Claim Interpretation
Concerning Claim 11, the Examiner notes that the limitation “wherein the cotton yarn fibers are made from super thin extra-long strand cotton fibers” is interpreted given the definition in the instant specification at paragraph [0026]. That is to say the cotton yarns have a cotton count (Ne) above 30, zero-twist, and are formed from long strand staple fibers having a length greater than 1 1/8 inch. Note that this interpretation is specific to the definition of “super thin”. Please see the rejection of Claim 11 under 35 U.S.C. 112(b) for the phrase “extra-long”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the instant claim recites “the filaments of textile fibers” in line 8 (in the context of spinning the filaments of textile fibers) which lacks antecedent basis. Earlier in the claim, it is stated that the process includes a step wherein “filaments of textile fiber” are generated. Therefore, the structure of the filaments is unclear. Are the filaments formed of a single fiber or multiple? The Examiner notes that filaments are typically considered to be fibers themselves and are not necessarily formed of fibers. Therefore, it is suggested that the portion of the instant claim at issue be rephrased as follows for clarity: “generating filaments from the cellulose-charcoal paste, thereby producing textile fibers embedded with activated charcoal; and 
Dependent Claims 11-16 are rejected for failing to overcome the deficiencies of the parent claim. 

Regarding Claim 11, the term "extra-long" in the instant claim is a relative term which renders the claim indefinite. The term "extra-long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As noted above in the Claim Interpretation section, the phrase “super-thin”, when referring to the cotton yarns, denotes that the yarn comprises long stands (more than 1 1/8 inch long). It is unclear if the recitation of “super thin extra-long” strand cotton fiber in the instant claim is merely a rephrase of the phrase “super-thin” since, as discussed above, said phrase denotes a long fiber or if the addition of the phrase “extra-long” is intended to denote additional structure. In the latter case, the structure imparted by said phrase is unclear.
Dependent Claims 12-16 are rejected for failing to overcome the deficiencies of the parent claim.

Regarding Claims 13, the term "thick" in the instant claim is a relative term which renders the claim indefinite. The term "thick" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes herein, a “thick” cotton yarn will be considered any cotton that is not a super thin cotton yarn. 
Furthermore, the term “thick and thin” in the instant claim renders the claim indefinite. The term "thick and thin" is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope (i.e. 
Furthermore, the term “super thin” in the instant claim renders the claim indefinite. As noted in the Claim Interpretation section above, the instant specification provides a definition for the term “super thin” as it applies to a cotton yarn (see [0026]) but the term is not defined for a cotton-cellulose-charcoal yarn or a generic yarn. Accordingly, it is unclear if the definition applied to cotton yarns is intended to be used when “super thin” refers to the cotton-cellulose-charcoal yarn or if some other interpretation (such as the broadest reasonable interpretation) is to dominate. In the latter case, it is noted that “super thin” is a relative term which renders the claim indefinite. For examination purposes herein, a “super thin” cotton-cellulose-charcoal yarn is assumed to encompass any cotton-cellulose-charcoal yarn not otherwise described as thick (or some other antonym of super-thin) and those yarns having a structure similar to the super thin cotton yarns defined in the instant specification (Ne greater than 30, zero-twist, comprises cotton yarn fibers with a length greater than 1 1/8 inch).
Furthermore, the claim states that the towel is woven from “one strand thick cotton yarn, one strand of super thin cotton-cellulose-charcoal yarn, and one strand of thick and thin cotton yarn” which renders the claim indefinite because the structure of the woven towel is unclear. Is the towel made solely of 3 yarns (i.e. a single warp/weft/pile yarn that runs throughout the entire towel)? The Examiner notes that this interpretation would raise issues under 35 U.S.C. 112(d) because the parent Claim 11 requires the cotton yarns to be “super thin”. Is the towel made using a ratio of 33.3% thick cotton yarn, 33.3% super thin cotton-cellulose-charcoal yarn and 33.3% thick and thin cotton yarn? Does the towel comprise at least one of each of said yarns? For examination purposes herein, the last interpretation will be used. That is to say, the towel product is a woven comprising at least one strand thick cotton yarn, one strand of super thin cotton-cellulose-charcoal yarn, and one strand of thick and thin cotton yarn.

Regarding Claim 14, the term “thick” in the instant claim is considered to render the claim indefinite for the reasons discussed above with respect to Claim 13. Likewise, the term “super thin” in the instant claim is considered to render the claim indefinite for the reasons discussed above with respect to Claim 13.
Furthermore, the claim states that the towel is woven from “one strand thick cotton yarn and one strand of super thin cotton-cellulose-charcoal yarn” which renders the claim indefinite because the structure of the woven towel is unclear. Is the towel made solely of 2 yarns (i.e. a single warp/weft yarn that runs throughout the entire towel)? The Examiner notes that this interpretation would raise issues under 35 U.S.C. 112(d) because the parent Claim 11 requires the cotton yarns to be “super thin”. Is the towel made using a ratio of 50% thick cotton yarn and 50% super thin cotton-cellulose-charcoal yarn? Does the towel comprise at least one of each of said yarns? For examination purposes herein, the last interpretation will be used. That is to say, the towel product is a woven comprising at least one strand thick cotton yarn and one strand of super thin cotton-cellulose-charcoal yarn. 

Regarding Claims 15, the term “super thin” as it applied to the cotton-cellulose-charcoal yarn in the instant claim is considered to render the claim indefinite for the reasons discussed above with respect to Claim 13. 
Furthermore, the claim states that the towel is woven from “one strand of super thin cotton yarn and two strands of super thin cotton-cellulose-charcoal yarn” which renders the claim indefinite because the structure of the woven towel is unclear. Is the towel made solely of 3 yarns (i.e. a single warp/weft yarn that runs throughout the entire towel)? Is the towel made using a ratio of 33.3% super thin cotton yarn and 66.7% super thin cotton-cellulose-charcoal yarn? Does the towel comprise at least one of each of said yarns? For examination purposes herein, the last interpretation will be used. That is to say, the towel product is a woven 

Regarding Claim 16, the term “super thin” in the instant claim is considered to render the claim indefinite for the reasons discussed above with respect to Claim 13. 
Furthermore, the claim states that the towel is woven from “two strands of super thin cotton-cellulose-charcoal yarn” which renders the claim indefinite because the structure of the woven towel is unclear. Is the towel made solely of 2 yarns (i.e. a single warp/weft yarn that runs throughout the entire towel)? The Examiner notes that this interpretation would raise issues under 35 U.S.C. 112(d) because the parent Claim 10 requires the towel to include cotton yarns. Does the towel comprise at least one of each of said yarns? For examination purposes herein, the last interpretation will be used. That is to say, the towel product is a woven comprising at least two strands of super thin cotton-cellulose-charcoal yarn.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. (US 2009/0317584 A1) in view of Temkho (“The Hygienic Towel Infused With Charcoal” from Kickstarter.com), taken with the evidence of Dunee (“Difference Between Charcoal and Activated Charcoal”), and Mogahzy (“Ch 9 – Structure and Types of Yarn for Textile Product Design” Engineering Textiles: Integrating the Design and Manufacture of Textile Products. Woodhead Publishing. Pgs 240-270. 2009).
Regarding Claim 10, Ivanoff teaches a towel woven from warp/weft yarns that are 100% cotton yarns (corresponding to the cotton yarn fibers of the instant claim) and a pile yarn that is a blend of model fibers (a cellulosic material) and cotton (see [0033]). Ivanoff does not teach a charcoal-infused towel product. 
In the analogous art of towels comprising cotton and viscose (see Pg. 3), Temkho teaches that towels infused with charcoal powder, which has a strong antibacterial effect, display significantly less harmful microbes, fungi, and infections which creates a better smelling towel (see Pg. 2). Temkho also suggests that in order to pass the positive characteristics of said 
Temkho does not explicitly teach the use of “activated charcoal” but rather refers to the use of charcoal generically. However, as evidenced by Dunee, it was known at the time of the claimed invention that activated charcoal has increased absorptive power relative to charcoal and is therefore more useful as filters or in chemical purification processes (see Pg. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to perform the above modification of the towel of Ivanoff using activated charcoal. Said modification would yield a towel woven from cotton yarns and cotton-cellulose-charcoal yarns as required by the instant claim. 
However, the prior art combination does not teach a towel wherein said blended cotton-cellulose-charcoal are made from filaments of the cellulose-charcoal fibers. In the analogous art yarns for fibrous products, Mogahzy teaches that a class of yarns known as compound yarns typically consist of two or more different fiber stands in a core-wrap structure with the idea being to get a net effect combining the characteristics of the core and cover components (see Pg. 249). The sheath protects the core from adverse effects and exhibits characteristics like softness since it is external and will contact the user (see Pg. 249). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the blended yarn to have a core-sheath structure since the ordinarily skilled artisan would have recognized the benefit in using such a structure to produce the blended yarn of the prior art since the soft cotton fibers could be used as a sheath to protect the inner charcoal-cellulose fibers to ensure the longevity of the activated charcoal. Mogahzy also teaches that a 
 Concerning the limitation wherein the cotton-cellulose-charcoal yarn fibers are made from a process of “combining a liquified activated charcoal paste with a liquified cellulose paste in a first proportion of activated charcoal to cellulose, thereby producing a cellulose-charcoal paste; generating filaments of textile fiber from the cellulose-charcoal paste, thereby producing textile fibers embedded with activated charcoal; and spinning the filaments of textile fibers with cotton fibers in a second proportion of textile fibers to cotton fibers, thereby producing a cotton-cellulose-charcoal yarn” is regarded to be a product-by-process limitation. The product produced by the process is viewed as a bicomponent fiber including cotton fibers and cellulose-charcoal fibers that are a mixture of cellulose and charcoal (i.e. the charcoal is not merely on the outside of said fibers). 
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. in view of Temkho (taken with the evidence of Dunee) and Mogahzy as applied to Claim 10 above, and further in view of Hozumi (US 2016/0206026 A1).
Regarding Claim 11, Ivanoff in view of Temkho and Mogahzy teaches the charcoal-infused towel product according to Claim 10 above but the prior art combination does not teach a towel wherein the cotton yarn is made from super thin extra-long strand cotton fibers. It is noted that in one embodiment, the cotton-cellulose-charcoal yarns are the pile yarns and the cotton yarns are the warp/weft yarns (see [0033]) however Ivanoff teaches that both the pile and base material may consist of the cellulose blended fiber and/or the cotton fiber (see [0024]). 
In the analogous art of towel products, Hozumi teaches that towels comprising pile yarns that are non-twisted yarns having a yarn count of 40-90 and comprising fibers of cotton having an effective length of 34-42 mm (1.33-1.65 inches) display good touch feeling, lightness, breathability, and suppression of bulkiness feeling (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the towel Ivanoff in view of Temkho and Mogahzy using at least a portion of cotton pile using the dimensions and properties disclosed by Hozumi for the benefit of good touch feeling, lightness, etc. 

Regarding Claim 12, Ivanoff in view of Temkho, Mogahzy, and Hozumi teaches the charcoal-infused towel product according to Claim 11 above wherein the ratio of cellulose-charcoal fibers to cotton fibers is 50:50, not 65:35 as claimed. However, Ivanoff also teaches that the ratio of modal to cotton fibers in the blended yarns is preferably from 30% to 100% (see [0026]) which overlaps with the claimed ratio of 65% cellulose-charcoal fibers (and correspondingly 35% cotton fibers). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Therefore it would have been obvious to one of ordinary skill in the art to modify the towel of Ivanoff in view 

Regarding Claim 14, Ivanoff in view of Temkho, Mogahzy, and Hozumi teaches the charcoal-infused towel product according to Claim 12 above. The towel includes cotton yarns having a cotton count of less than 30 (see [0033]) and therefore said cotton yarns are considered “thick” cotton yarns. The towel also includes cotton-cellulose-charcoal yarns which are not otherwise described as thick and therefore they are regarded to meet the limitations of the instant claim. Furthermore, provided the teachings of Hozumi regarding pile yarns (discussed in greater detail with respect to Claim 12), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the cotton-cellulose-charcoal pile yarns such that they are non-twisted yarns having a yarn count of 40-90 and comprising cotton fibers having an effective length of 34-42 mm (1.33-1.65 inches) for the benefit of good touch feeling, lightness, etc. 

Regarding Claim 15, Ivanoff in view of Temkho, Mogahzy, and Hozumi teaches the charcoal-infused towel product according to Claim 12 above which includes at least one strand of super thin cotton yarn. The towel also includes cotton-cellulose-charcoal yarns which are not otherwise described as thick and therefore they are regarded to meet the limitations of the instant claim. Furthermore, provided the teachings of Hozumi regarding pile yarns (discussed in greater detail with respect to Claim 12), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the cotton-cellulose-charcoal pile yarns such that they are non-twisted yarns having a yarn count of 40-90 and comprising cotton fibers having an effective length of 34-42 mm (1.33-1.65 inches) for the benefit of good touch feeling, lightness, etc. 

Regarding Claim 16, Ivanoff in view of Temkho, Mogahzy, and Hozumi teaches the charcoal-infused towel product according to Claim 12. The towel also includes cotton-cellulose-charcoal pile yarns which are not otherwise described as thick and therefore they are regarded to meet the limitations of the instant claim. Furthermore, provided the teachings of Hozumi regarding pile yarns (discussed in greater detail with respect to Claim 12), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the cotton-cellulose-charcoal pile yarns such that they are non-twisted yarns having a yarn count of 40-90 and comprising cotton fibers having an effective length of 34-42 mm (1.33-1.65 inches) for the benefit of good touch feeling, lightness, etc. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. in view of Temkho (taken with the evidence of Dunee), Mogahzy, and Hozumi as applied to Claim 12 above, and further in view of Wang (US 7,810,308 B2).
Regarding Claim 13, Ivanoff in view of Temkho, Mogahzy, and Hozumi teaches the charcoal-infused towel product according to Claim 12 above. The towel includes cotton yarns having a cotton count of less than 30 (see [0033]) and therefore said cotton yarns are considered “thick” cotton yarns. The towel also includes cotton-cellulose-charcoal yarns which are not otherwise described as thick and therefore they are regarded to meet the limitations of the instant claim. Furthermore, provided the teachings of Hozumi regarding pile yarns (discussed in greater detail with respect to Claim 12), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the cotton-cellulose-charcoal pile yarns such that they are non-twisted yarns having a yarn count of 40-90 and comprising cotton fibers having an effective length of 34-42 mm (1.33-1.65 inches) for the benefit of good touch feeling, lightness, etc. 
The prior art combination does not teach a towel comprising thick and thin cotton yarns. In the analogous art of towels, Wang teaches that forming a towel using 2-ply yarns made by 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789